Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147458(25)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147458
                                                                     COA: 311987
                                                                     Wayne CC: 96-009756-FC
  WILLIE W. MOORE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  25, 2013 order is considered, and it is GRANTED. We VACATE our order dated
  November 25, 2013. On reconsideration, the application for leave to appeal the May 30,
  2013 order of the Court of Appeals is considered, and it is DENIED, because the
  defendant has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2014
         s0825
                                                                                Clerk